Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vermani et al (US 2014/0355534)(hereinafter Vermani).
 	Regarding claim 1, Vermani discloses a first terminal device (see Vermani, Fig. 2, e.g., Wireless device 202) that transmits a frame, the first terminal device comprising: 
a transmission unit (see Vermani, Fig. 2, p. [0082], e.g., Transmitter 210) that performs transmission of the frame using uplink OFDMA transmission based on a first back- off (see Vermani, p. [0039], e.g., transmitting the wireless message based on at least the first and second back-off counters), and a reception unit (see Vermani, Fig. 2, p.[0082], e.g., Receiver 212) that receives a control signal which triggers the uplink OFDMA transmission (see Vermani, p. [0011],[0074], e.g., signals may be sent and received between the AP 104 and the STAs 106 in accordance with OFDM /OFDMA techniques, and see p. [0083], e.g., signal detector 218 may detect signals, and p.[0097], e.g., one megahertz preamble, Fig. 4, p. [0101], e.g., block 402 may determine whether a preamble has been detected on the first primary channel within a threshold period of time), wherein a frequency band for the uplink OFDMA transmission is divided into a 
 	Regarding claim 2, Vermani discloses first terminal device according to claim 1, wherein the transmission unit performs transmission of the frame using uplink single user transmission based on a second back-off, and the second back-off is a value on which countdown is performed in a case where carrier sensing is performed only for a predetermined period of time and when the first terminal device determines it possible to transmit the frame (see Vermani, p. [0030], e.g., decrementing a second back-off counter based on whether a two megahertz primary channel 
 	Regarding claim 3, Vermani discloses the first terminal device according to claim 1, wherein the frame includes LTF, and wherein the control signal includes information relating to a generation method of the LTF in a case where the uplink OFDMA transmission is used (see Vermani, Fig. 3C, p. [0097], e.g., long training field 376b). 
 	Regarding claim 4, Vermani discloses first the terminal device according to claim 3, wherein the generation method of the LTF includes a method for applying orthogonal codes to the LTF (see Vermani, p. [0011], e.g., the method also includes detecting the presence of orthogonal frequency division multiplexing (OFDM) transmissions).  
 	Regarding claim 5, Vermani discloses the first terminal device according to claim 1, wherein the transmission unit performs countdown on the first back-off value based on information relating to a countdown method for the first back-off value, the information included in the control signal (see Vermani, Fig. 3C-D, e.g., one megahertz frame format and a two megahertz short frame format).  
 	Regarding claim 6, Vermani discloses communication method for a first terminal device that transmits a frame, the communication method comprising the steps of: performing transmission of the frame using uplink OFDMA transmission based on a first back-off (see Vermani, p. [0039], e.g., transmitting the wireless message based on at least the first back-off counter), and receiving a control signal that triggers the uplink OFDMA transmission see Vermani, p. [0011],[0074], e.g., signals may be sent and received between the AP 104 and the STAs 106 in accordance with OFDM /OFDMA techniques, and see p. [0083], e.g., signal 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477